NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                         SUPERIOR COURT OF NEW JERSEY
                                         APPELLATE DIVISION
                                         DOCKET NO. A-4295-12T4

STATE OF NEW JERSEY,
                                             APPROVED FOR PUBLICATION
     Plaintiff-Respondent,                      September 8, 2015

v.                                             APPELLATE DIVISION

GEORGE A. MYERS, a/k/a G,

     Defendant-Appellant.
___________________________________

         Submitted March 2, 2015 – Decided September 8, 2015

         Before Judges Sabatino, Guadagno and Leone.

         On appeal from the Superior Court of New
         Jersey, Law Division, Cumberland County,
         Indictment No. 12-03-248.

         Joseph E. Krakora, Public Defender, attorney
         for appellant (Amira R. Scurato, Assistant
         Deputy Public Defender, on the brief).

         John J. Hoffman, Acting Attorney General,
         attorney for respondent (Sara M. Quigley,
         Deputy Attorney General, on the brief).

     The opinion of the court was delivered by

LEONE, J.A.D.

     Defendant    George   A.    Myers   appeals     his      conviction   for

possession   of   a   handgun   discovered    during    his    arrest   for   a

marijuana offense.      His primary argument on appeal, raised for

the first time, asserts that as a result of the New Jersey
Compassionate Use Medical Marijuana Act (CUMMA), N.J.S.A. 24:6I-

1 to -16, the odor of marijuana can no longer serve as a basis

for probable cause that a marijuana offense is being committed.

We disagree, and affirm.

                                I.

    The following facts are drawn from the testimony at the

suppression hearing and the factual findings of Judge James R.

Swift.   After 1:00 a.m. on January 7, 2012, the New Jersey State

Police received a report of three gunshots near an intersection

in Fairfield Township, Cumberland County.    Trooper Matthew Gore

was dispatched and arrived two minutes later.       Gore observed

three parked cars near a residence where there was a party.

Gore approached the only occupied car, containing three males to

inquire about the reported gun shots.    Defendant rolled down the

driver's window of the car, and denied seeing or hearing anyone

firing a gun.   Gore then asked defendant if he had attended the

party.   Defendant replied he had just arrived to pick up his

cousins, but then said he had been in the residence for a short

time.

    After conversing with defendant for one to two minutes,

Trooper Gore continued up the street to the residence and spoke

to the young female holding the party.     She said she had heard

three gunshots, but it was unclear who fired the shots.




                                2                         A-4295-12T4
    While walking back to his vehicle and looking for shell

casings, Trooper Gore heard a woman a couple of houses away

yelling   at    defendant's      vehicle,        which     had   pulled   into     her

driveway, telling him to get his car out of her driveway.                        Both

because of defendant's dispute with the homeowner, and because

defendant's     movement    of    the   car       to   a   new   location     seemed

suspicious, Gore approached defendant's car to speak with him.

    Trooper Gore testified that he then detected the odor of

burnt marijuana coming from the car.1                  As a result, Gore asked

defendant and then the other two males to exit the car.                            All

three were arrested and searched.                  In the search incident to

arrest, Gore found a small baggie of marijuana in an exterior

pocket of defendant's jacket, and a handgun in the interior

pocket.

    Defendant        was    charged         with       second-degree       unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b); and the disorderly

persons   offense    of    possession       of    marijuana,      N.J.S.A.    2C:35-

10(a)(4).      Defendant moved to suppress both the gun and drugs.

    At the suppression hearing, defendant testified that, after

his first encounter with Trooper Gore, another officer told him

to move his car, and then told him to pull into the driveway

1
  Gore had learned the smells of burnt and raw marijuana at the
Police Academy, and had smelled burnt marijuana thirty to forty
times during his three-and-a-half-year career.



                                        3                                    A-4295-12T4
while the officer spoke to defendant's cousin who had approached

on foot.        Defendant admitted he had smoked marijuana in the

past.    However, he testified that he had not smoked marijuana in

his car before he got to the scene, that no one who got in his

car smelled of marijuana, and that no one had smoked marijuana

in his car between his first and second encounters with Gore.

      At the suppression hearing, there was no dispute about the

lawfulness      of    the     first   encounter    between   Trooper     Gore      and

defendant, in which defendant admittedly was not detained and

was   free     to    leave.      Judge   Swift    found   that,   in   the     second

encounter, Gore lawfully approached the car to make a field

inquiry.       The court credited Gore's testimony that he smelled

the     odor    of    burnt     marijuana.         The    court   also   credited

defendant's testimony that no one in the car smoked marijuana

between their first and second encounters "with cops all . . .

around."       The court found that because Gore's sensitivity to the

odor of marijuana could exceed that of a marijuana smoker, such

as defendant, Gore could smell marijuana that defendant said he

did not smell.         The court concluded that Gore permissibly asked

defendant to exit the car and lawfully discovered the handgun

and marijuana.

      After     the     trial    court    denied    the    suppression       motion,

defendant pled guilty to second-degree unlawful possession of a




                                          4                                  A-4295-12T4
handgun without a permit.            Pursuant to the plea agreement, the

State dismissed the marijuana charge, and successfully moved to

reduce the mandatory sentence to five years in prison with one

year of parole ineligibility.           The court imposed that sentence.

Under the plea agreement, defendant was granted bail pending

appeal of the denial of suppression.               See R. 3:5-7(d).

      Defendant     appeals     his     April       12,     2013     judgment      of

conviction, raising the following arguments:

           POINT I - AS MARIJUANA IS NO LONGER PER SE
           CONTRABAND, THE CASE LAW REGARDING "PLAIN
           SMELL" MUST BE MODIFIED ACCORDINGLY AND THE
           EVIDENCE SEIZED IN THE INSTANT CASE MUST BE
           SUPPRESSED. (Not Raised Below).

           POINT II - NO PROBABLE CAUSE EXISTED FOR THE
           TROOPER'S SECOND APPROACH AND INTERROGATION
           OF THE DEFENDANT.

      We must hew to our "deferential standard of review."                    State

v. Rockford, 213 N.J. 424, 440 (2013).                    "[A]n appellate court

reviewing a motion to suppress must uphold the factual findings

underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record."

Ibid.   (internal    quotation       marks    omitted).           "Those   findings

warrant   particular     deference          when    they     are    substantially

influenced by [the trial judge's] opportunity to hear and see

the   witnesses   and   to    have    the    'feel'   of    the    case,   which    a

reviewing court cannot enjoy."              Ibid. (alteration in original;




                                        5                                  A-4295-12T4
internal    quotation       marks   omitted).          "Thus,    appellate     courts

should reverse only when the trial court's determination is so

clearly     mistaken        that    the     interests      of     justice     demand

intervention and correction."               State v. Gamble, 218 N.J. 412,

425 (2014) (internal quotation marks omitted).

                                          II.

      We first address defendant's second argument: that Trooper

Gore could not approach defendant's car a second time without

probable    cause      or   reasonable      suspicion.      Gore      testified     he

approached defendant's car to speak with him.                      "The police do

not   violate    a     citizen's    rights      '"by    merely    approaching        an

individual on the street or in another public place, by asking

him if he is willing to answer some questions, [or] by putting

questions to him if the person is willing to listen[.]"'"                       State

v. Privott, 203 N.J. 16, 24 (2010) (quoting State v. Maryland,

167 N.J. 471, 483 (2001) (quoting Florida v. Royer, 460 U.S.
491, 497, 103 S. Ct. 1319, 1324, 75 L. Ed. 2d 229, 236 (1983))).

Such field inquiries "do not constitute searches or seizures for

purposes    of   the    warrant     requirement."         Ibid.       They   may     be

conducted    "'without       grounds      for   suspicion,'"     as   long   as    the

subject is not chosen "for impermissible reasons such as race."

State v. Rodriguez, 172 N.J. 117, 126 (2002) (quoting Maryland,




                                           6                                 A-4295-12T4
supra, 167 N.J. at 483); see also State v. Elders, 192 N.J. 224,

246 (2007).

    Here,       Trooper    Gore      testified         he    wished     to   ask   about

defendant's      dispute      with    the       homeowner      and    his     suspicious

movement of the car to a new location.2                      No claim has been made

that Gore initiated this second encounter for any impermissible

reason   such    as    race.      Moreover,        Gore      detected    the    odor   of

marijuana   as    he    was    approaching        defendant's         car,    before   he

detained or questioned defendant.3                    Thus, Gore's approach was a

permissible     field     inquiry    that       did    not   implicate       defendant's

constitutional rights.

2
  Because Gore was not required to have reasonable suspicion to
conduct a field inquiry, we need not consider defendant's
contention that an officer directed him to park in the driveway.
In any event, it is not asserted that Gore was aware whether any
officer had done so.     Courts "'consider the totality of the
information available to the officer at the time of the conduct'
to   evaluate    whether   a    constitutional  defect   exists.
'Information acquired subsequently cannot be used to either
bolster or defeat the facts known at the time.'"       State v.
Presley, 436 N.J. Super. 440, 456 (App. Div. 2014) (citations
omitted). Gore was also unaware of defendant's later testimony
that he used marijuana but no one had smoked marijuana in the
car between the two encounters.
3
  See State v. Shaw, 213 N.J. 398, 410 (2012) (a "field inquiry
is transformed into an investigative stop or detention — a
seizure 'within the meaning of the Fourth Amendment' — when 'a
reasonable person would have believed that he was not free to
leave'" (quoting United States v. Mendenhall, 446 U.S. 544, 557,
100 S. Ct. 1870, 1877, 64 L. Ed. 2d 497, 509 (1980))); see also
State v. Gibson, 218 N.J. 277, 291 (2014) (a field inquiry's
questioning   should   not  be   "'harassing,  overbearing,   or
accusatory in nature'").



                                            7                                   A-4295-12T4
      Defendant argues that an officer smelling marijuana must be

in a lawful vantage point.          Defendant compares this case with

State v. Cohen, 73 N.J. 331 (1977).                However, in Cohen the

officers did not detect the smell of marijuana until after they

improperly opened or compelled the driver to open the doors of

his van.   Id. at 344.       Here, Gore testified he smelled the odor

of   marijuana   when   he   was   walking   on   the   public   street,   and

before he asked defendant to exit the car.              Thus, Gore lawfully

smelled the odor of marijuana emanating from defendant's car.

                                     III.

      At the suppression hearing, defendant's other claim was to

challenge the "credibility as to whether or not the officer did

or did not smell marijuana" when he approached defendant's car

the second time.        On appeal, defendant does not contest the

trial court's credibility finding that Trooper Gore did smell

the odor of burnt marijuana when he again approached the car.

      Instead, defendant claims that possession of marijuana is

no longer illegal in all instances, and that the "plain smell"

doctrine no longer applies, after the passage of the                  CUMMA.

Defendant did not raise this claim or even mention the CUMMA at

the suppression hearing.       However, the State does not argue that

defendant's new claim was not properly preserved, and we detect

no "factual shortcoming" in the record regarding defendant's new




                                      8                              A-4295-12T4
claim.        See   State   v.    Robinson,     200 N.J. 1,   18-22   (2009).

Accordingly, we will allow defendant to raise this claim under

the plain error rule.            R. 2:10-2.     Because we find no error, we

do not consider whether defendant meets the other requirements

to show plain error.         See State v. Koskovich, 168 N.J. 448, 529

(2001).

    To address defendant's new claims, we consider: (A) the

precedent of our Supreme Court and this court on the odor of

marijuana and probable cause; (B) the CUMMA; and (C) the effect

of the CUMMA on that precedent in the context of this case.

                                         A.

    "'New Jersey courts have [long] recognized that the smell

of marijuana itself constitutes probable cause "that a criminal

offense   ha[s]      been   committed     and    that    additional     contraband

might be present."'"         State v. Walker, 213 N.J. 281, 290 (2013)

(quoting State v. Nishina, 175 N.J. 502, 515-16 (2003) (quoting

State    v.    Vanderveer,       285   N.J.   Super.     475,    479   (App.     Div.

1995))); accord,       e.g., State v. Pena-Flores, 198 N.J. 6, 30

(2009); State v. Birkenmeier, 185 N.J. 552, 563 (2006); State v.

Guerra, 93 N.J. 146, 150-51 (1983); State v. Legette, 441 N.J.

Super. 1, 15 (App. Div. 2015); State v. Chapman, 332 N.J. Super.
452, 471 (App. Div. 2000); State v. Judge, 275 N.J. Super. 194,

201 (App. Div. 1994); State v. Sarto, 195 N.J. Super. 565, 574




                                         9                                   A-4295-12T4
(App. Div. 1984); State v. Kahlon, 172 N.J. Super. 331, 338

(App. Div. 1980), cert. denied, 454 U.S. 818, 102 S. Ct. 97, 70
L. Ed. 2d 88 (1981).4

     These and other decisions have "'repeatedly recognized that

. . . the smell of burning marijuana establishes probable cause

that there is contraband in the immediate vicinity and that a

criminal offense is being committed,' and that the detection of

that smell satisfies the probable-cause requirement."        Walker,

supra, 213 N.J. at 287-88 & n.1.       Here, the "smell of marijuana

emanating from the automobile gave the officer probable cause to

believe that it contained contraband."       Pena-Flores, supra, 198

N.J. at 30.

     In some of these cases, the odor of marijuana is described

as "strong" or "overwhelming."        E.g., id. at 12, 30.   Trooper

Gore did not use such adjectives, but he detected the odor of


4
  Similarly, the United States Supreme Court and other federal
courts have long "recognized that the odor of an illegal drug
can be highly probative in establishing probable cause for a
search."   United States v. Caves, 890 F.2d 87, 90 (8th Cir.
1989) (citing Johnson v. United States, 333 U.S. 10, 13, 68 S.
Ct. 367, 92 L. Ed. 436 (1948)); accord, e.g., United States v.
McCoy, 200 F.3d 582, 584 (8th Cir. 2000).      In addition, the
federal courts have recognized a "'plain smell' doctrine," which
"is simply a logical extension of the 'plain view' doctrine,"
and "allows a law enforcement officer to seize evidence of a
crime" without a search warrant. United States v. Angelos, 433
F.3d 738, 747 (10th Cir. 2006). The issue before us is not the
"plain smell" doctrine, but the use of the sense of smell to
establish probable cause.



                                 10                          A-4295-12T4
marijuana before he reached the vehicle.                      In any event, subject

to    any     pertinent      defenses,       possession       of     any    quantity    of

marijuana is an offense.               N.J.S.A. 2C:35-10(a)(4); Vanderveer,

supra, 285 N.J. Super. at 479.                      "'[T]he distinctive odor of

burnt     .    .    .    marijuana'"       is     evidence    of     such    possession.

Nishina, supra, 175 N.J. at 516-17 (finding probable cause where

the officer only smelled marijuana on his second encounter with

the    defendant).          Thus,     "a    strong    odor     is    [not]     required";

detection of the "characteristic" "smell of burnt marijuana, by

a    trained       and   experienced       State    Trooper,    emanating       from   the

passenger      compartment       of    a        legally    stopped     motor    vehicle,

created probable cause to believe that a violation of law had

been or was being committed."                   Judge, supra, 275 N.J. Super. at

197, 201, 203.

       Hence, cases have held that the odor of marijuana gives

"rise to probable cause 'to conduct a warrantless search of the

persons       in    the    immediate       area     from     where    the    smell     has

emanated.'"             Legette, supra, 441 N.J. Super. at 15 (quoting

Vanderveer, supra, 285 N.J. Super. at 481); see, e.g., Pena-

Flores, supra, 198 N.J. at 12 (an officer smelling marijuana in

an automobile ordered the driver out of the car and searched him

for drugs).         Here, the search of defendant revealed he possessed

marijuana and a handgun.




                                             11                                  A-4295-12T4
       Moreover, because the smell of marijuana itself can suffice

to    furnish   probable        cause    that   a   criminal    offense      has   been

committed, the smell of marijuana gave Trooper Gore the right to

arrest defendant for committing an apparent marijuana offense in

his    presence.5         "'The    "in    presence"      requirement     .   .     .    is

satisfied by the trooper's use of his sense of smell in much the

same manner as if he had used his sight or hearing or touch[.]'"

Legette, supra, 441 N.J. Super. at 29 (quoting Judge, supra, 275

N.J. Super. at 203).6

                                           B.

       Defendant claims the New Jersey cases cited above must be

modified    due     to    the     2010   passage    of    the   CUMMA.       However,

"'[p]ossession       of    marijuana'      remains       an   offense"    under        New

Jersey law.       Legette, supra, 441 N.J. Super. at 29 n.9 (citing

5
  N.J.S.A. 40A:14-152.1 allows "arrest for any crime committed in
[an] officer's presence." Also, N.J.S.A. 40A:14-152 provides
that officers "upon view may apprehend and arrest any disorderly
person or any person committing a breach of the peace."     "Upon
view" means "in the presence of the arresting officer."     State
v. Dangerfield, 171 N.J. 446, 460 (2002); see, e.g., Walker,
supra, 213 N.J. at 291, 296 (holding officers could arrest a
defendant smoking a marijuana cigarette in their presence, even
though possession of a small quantity of marijuana is a
disorderly persons offense).
6
  In addition, "N.J.S.A. 39:5-25 permits a police officer to
effectuate an arrest for Chapter 4 traffic offenses occurring in
the presence of the officer," including "[s]moking or knowingly
possessing marijuana by the driver of the motor vehicle on the
highway" in violation of N.J.S.A. 39:4-49.1. Judge, supra, 275
N.J. Super. at 203-04.



                                           12                                 A-4295-12T4
N.J.S.A.    2C:35-10(a)(3)           (penalizing     "more       than     50      grams     of

marijuana"),       and    (4)      (penalizing       "50        grams     or      less      of

marijuana")).       "Marihuana" is still classified as a controlled

dangerous    substance.            N.J.S.A.       24:21-5(e)(10).              Thus,      its

possession is prohibited by N.J.S.A. 2C:35-10(a).                            See N.J.S.A.

2C:35-2 (defining controlled dangerous substance).7

      In the CUMMA, the Legislature intended that "a distinction

be   made   between      medical       and   non-medical        uses    of    marijuana."

N.J.S.A. 24:6I-2(e).            The Legislature stated that "the purpose

of this act is to protect from arrest, prosecution, property

forfeiture, and criminal and other penalties, those patients who

use marijuana to alleviate suffering from debilitating medical

conditions[.]"        Ibid.       The CUMMA creates a limited exception

allowing possession of marijuana for medical use by qualifying

patients    who     obtain    the      appropriate       registry       identification

card.   N.J.S.A. 24:6I-6; N.J.S.A. 2C:35-18.

      The   CUMMA     defines      a    "[q]ualifying          patient"      as    a   State

resident    "who    has    been      provided     with     a    certification          by   a

physician      pursuant         to      a     bona       fide      physician-patient


7
  Similarly, the CUMMA "leaves untouched the criminal penalties
for" the manufacture, distribution, and dispensing of marijuana,
prohibited by N.J.S.A. 2C:35-5(a)(10)-(12) (addressing the
penalties for "Marijuana").   State v. Wilson, 421 N.J. Super.
301, 310 n.4 (App. Div. 2011), certif. denied, 209 N.J. 98
(2012).



                                             13                                    A-4295-12T4
relationship."     N.J.S.A. 24:6I-3; accord N.J.A.C. 8:64-1.2.                     The

certification must be signed by the physician who has ongoing

responsibility     for,    and    must        "attest[]      to    the   physician's

authorization for the patient to apply for registration for the

medical use of marijuana."            N.J.S.A. 24:6I-3; see N.J.A.C. 8:64-

2.5; see also N.J.A.C. 13:35-7A.4.               The patient must submit the

certification and other required information to the Department

of Health in order to obtain a registry identification card.

N.J.S.A. 24:6I-4(a); see N.J.A.C. 8:64-2.2.8

     The registry identification card "identifies a person as a

registered    qualifying     patient."           N.J.S.A.         24:6I-3;   N.J.A.C.

8:64-1.2.     The Department of Health must establish a registry

listing     "the   persons       to     whom      it     has       issued    registry

identification     cards,"    and      disclose        the   information      to   law

enforcement agencies "as necessary to verify that a person who

8
  "Before issuing a registry identification card, the department
shall verify the information contained in the application" by
the patient. N.J.S.A. 24:6I-4(b). "The department may deny an
application . . . if the applicant fails to provide the
information required pursuant to this section, or if the
department determines that the information was incorrect or
falsified or does not meet the requirements of this act."
Ibid.; see N.J.A.C. 8:64-2.2, -2.6.    Otherwise, the department
"shall issue a registry identification card, which shall be
valid for two years, to a qualifying patient." N.J.S.A. 24:6I-
4(a); see N.J.A.C. 8:64-3.1.      The patient must inform the
department of any change in the information on the registry
identification card.      N.J.S.A. 24:6I-4(e).      Transfer or
falsification of a registry identification card is a crime.
N.J.S.A. 24:6I-9.



                                         14                                  A-4295-12T4
is engaged in the suspected or alleged medical use of marijuana

is lawfully in possession of a registry identification card."

N.J.S.A. 24:6I-4(f); see N.J.S.A. 24:6I-4(a).

     A     registered      qualifying         patient     may     engage    in    the

"'[m]edical    use    of   marijuana[,]'         mean[ing]      the    acquisition,

possession, transport, or use of marijuana . . . as authorized

by [the CUMMA]."        N.J.S.A. 24:6I-3; see also N.J.A.C. 8:64-1.2.

A "[m]edical marijuana alternative treatment center" (ATC) may

"provide registered qualifying patients with usable marijuana

and related paraphernalia in accordance with the provisions of

[the CUMMA]."       N.J.S.A. 24:6I-3.

     The    CUMMA    provides     that     "[t]he       provisions     of   N.J.S.A.

2C:35-18 shall apply to any [registered] qualifying patient . .

. acting in accordance with the provisions of                         [the CUMMA]."

N.J.S.A.    24:6I-6(a);     see   also     N.J.A.C.      8:64-13.11.        N.J.S.A.

2C:35-18, as amended by the CUMMA, provides that "[i]f conduct

is   authorized       by   the    provisions        of     [the       CUMMA],    that

authorization shall, subject to the provisions of this section,

constitute    an    exemption     from     criminal      liability      under    this

chapter or chapter 36[.]"         Ibid.9




9
   Moreover, "[n]o person shall be subject to arrest or
prosecution for constructive possession, conspiracy or any other
offense for simply being in the presence or vicinity of the
                                                     (continued)


                                         15                                 A-4295-12T4
     However, N.J.S.A. 2C:35-18 also makes clear that persons

claiming     that     exemption          must    show    they      met        the       CUMMA's

requirements.        "It is an affirmative defense to any criminal

action   arising      under       this    chapter       or   chapter         36     that      the

defendant     is      the     authorized          holder      of        an     appropriate

registration . . . or is otherwise exempted or excepted from

criminal liability by virtue of any provision of [the CUMMA]."

Ibid.      "The    affirmative      defense       established           herein      shall      be

proved by the defendant by a preponderance of the evidence."

Ibid.      However,       "absence of such authorization shall not be

construed to be an element of any offense in this chapter or

chapter 36."       Ibid.     "It shall not be necessary for the State to

negate any exemption set forth in this act or in any provision

of   Title    24     of     the    Revised        Statutes      in       any      complaint,

information,       indictment      or     other    pleading        or    in       any    trial,

hearing or other proceeding under this act."                    Ibid.

     Moreover, the CUMMA does not permit any person, including a

registered qualifying patient, to "operate . . . or be in actual

physical control of any vehicle . . . while under the influence

of marijuana," or to "smoke marijuana . . . in a private vehicle

unless the vehicle is not in operation."                     N.J.S.A. 24:6I-8.                 "A


(continued)
medical use of marijuana as authorized under [the                                   CUMMA]."
N.J.S.A. 24:6I-6(e); see also N.J.A.C. 8:64-13.11(e).



                                            16                                          A-4295-12T4
person who commits an act as provided in this section shall be

subject to such penalties as are provided by law."           Ibid.

                                     C.

     Here, defendant does not claim that he or anyone in his car

was a qualifying patient who had a registry identification card,

or even a physician's certification.10         Because defendant has not

shown   that   he   was   the   "authorized   holder   of   an   appropriate

registration" under the CUMMA, he cannot and does not assert

that his possession of marijuana was exempt under the CUMMA.

N.J.S.A. 2C:35-18.        Moreover, defendant had just operated and

was in physical control of his car when Trooper Gore approached

and smelled the odor of burnt marijuana.

     Instead, defendant argues the well-established New Jersey

precedent allowing the odor of marijuana to establish probable

cause is no longer good law after the CUMMA.                 He bases his

argument on the assertion that marijuana is no longer "per se

contraband."11




10
  The State represents that, at the time of defendant's arrest,
the Department of Health had not yet established the registry,
registration had not been opened to the patients, and there were
no operating ATCs.     Our decision does not depend on those
representations.
11
   This term is used in forfeiture law.    See In re Two Seized
Firearms, 127 N.J. 84, 89-90, cert. denied, 506 U.S. 823, 113 S.
Ct. 75, 121 L. Ed. 2d 40 (1992).



                                     17                              A-4295-12T4
      However, under search and seizure law, probable cause can

arise about objects that are not "per se contraband."                                   Probable

cause merely requires "a practical, common sense determination

whether,       given    all    of   the    circumstances,               'there     is    a   fair

probability      that     contraband       or       evidence       of    a   crime      will   be

found[.]'"        State v. Moore, 181 N.J. 40, 46 (2004) (quoting

Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332, 76
L. Ed. 2d 527, 548 (1983)).

      Defendant argues the CUMMA requires marijuana to be treated

like alcohol.          He cites State v. Jones, 326 N.J. Super. 234, 241

(App. Div. 1999).             In Jones, we ruled that "the odor of alcohol

[on     a    driver's     breath],      combined        with       [his]      admission        of

consumption      of     one    bottle     of    beer,"       was    not      "sufficient        to

establish       probable       cause      to    search       the        vehicle      for     open

containers of alcohol" without a warrant.                           Id. at 237, 244-45.

We noted that Judge "differentiated the smell of marijuana from

the     odor    of     alcohol      emanating         from     either        the     passenger

compartment or driver by pointing out that, unlike the use of

marijuana, the use of alcohol is not a per se violation of the

law."       Id. at 241 (citing Judge, supra, 275 N.J. Super. at 202).

      Here,     we     are    not   concerned         with     a    warrantless         vehicle

search.        Moreover, the odor of alcohol on a person's breath

speaks to the contents of the person's gastrointestinal tract.




                                               18                                       A-4295-12T4
It    may    signify      far   less   about       the   contents      of    the    person's

pockets and vehicle than the odor of marijuana wafting out of

the vehicle.

       Most importantly, alcohol is an entirely "'lawful'" product

which    may      be   purchased      and    consumed     by    any    adult      without    a

permit       or    license,     and    is    legally     available      for       sale   from

innumerable stores, restaurants, bars, and other establishments.

See Nishina, supra, 175 N.J. at 516 (quoting Judge, supra, 275

N.J. Super. at 202).               By contrast, the possession, consumption,

and sale of marijuana remains illegal except in the instance of

a registered qualifying patient who obtains medical marijuana

from one of the limited number of ATCs.                        See Caporusso v. N.J.

Dep't of Health & Senior Servs., 434 N.J. Super. 88, 95-96 (App.

Div. 2014).

       The        CUMMA     provides        that     possession        of     a     registry

identification card is an affirmative defense, not an element of

the     offense.           N.J.S.A.     2C:35-18(a).                "There     is   nothing

irrational about inferring that [a registry identification card]

would be produced if in fact it existed."                       Cf. State v. Ingram,

98 N.J. 489, 499 (1985); State v. McCandless, 190 N.J. Super.
75,     80    (App.       Div.),    certif.        denied,     95 N.J. 210    (1983).

Accordingly, we hold that absent evidence the person suspected

of possessing or using marijuana has a registry identification




                                              19                                    A-4295-12T4
card, detection of marijuana by the sense of smell, or by the

other senses, provides probable cause to believe that the crime

of unlawful possession of marijuana has been committed.                            Thus,

we reject defendant's argument.

       We   stress   that   this    is    not    a   situation   where      a    person

suspected of possessing or using marijuana has proffered to a

law enforcement officer a registry identification card or other

evidence     that    the   person   is    a    registered    qualifying         patient

under the CUMMA.           We note that the "Attorney General Medical

Marijuana Enforcement Guidelines For Police" (Dec. 6, 2012),12

advises that

             where it reasonably appears to a police
             officer that the CUMMA affirmative defense
             applies (e.g., the person in possession of
             marijuana presents a valid medical marijuana
             registry identification card and otherwise
             appears to be complying with all of the
             [CUMMA] statutory requirements), an officer
             should generally refrain from making an
             arrest, filing criminal charges, and/or
             seizing   the    marijuana   or   associated
             paraphernalia.

             [Id. at 6.]

       However, the Attorney General's guidelines also advise that

"the   officer      need   not   assume       that   the   marijuana   is       medical




12
      Available    at     http://www.state.nj.us/lps/dcj/agguide/
med_marijuana_enf_guide.pdf.



                                          20                                    A-4295-12T4
marijuana authorized by CUMMA," that it is the responsibility of

the person to assert the affirmative defense, and that

            when   an    officer   develops   reasonable
            articulable suspicion or probable cause to
            believe that a marijuana offense is being or
            has been committed (e.g., a plain view
            observation or "plain smell" of marijuana),
            that reasonable articulable suspicion or
            probable cause does not dissipate merely
            because a suspect asserts that the detected
            marijuana is medical marijuana possessed in
            accordance with CUMMA.

            [Id. at 8, 23.]

The Attorney General advises officers in that situation to "make

appropriate inquiries of the person, and access other available

sources of information" such as a database query of the person's

registry status, "to determine whether the possession or use is

in fact authorized under State law."       Id. at 5-9, 24.

    We need not address the propriety of the advice in the

Attorney General's guidelines.         Here, no claim was or is made

that defendant or anyone in his car was a registered qualifying

patient or otherwise authorized to possess marijuana under the

CUMMA.   In that situation, Trooper Gore's smell of the odor of

marijuana   emanating   from   defendant's   car   gave   him   probable

cause, which justified his arrest of defendant.

    We affirm the judgment of conviction.           We remand to the

trial court to address defendant's bail status within twenty

days of this opinion.    We do not retain jurisdiction.



                                  21                            A-4295-12T4